Title: To George Washington from Oliver Phelps, 31 May 1781
From: Phelps, Oliver
To: Washington, George


                        
                            Sir
                            
                                May 1781
                            
                        
                        I am happy that I have it in my power to express my respect for your Excellency, by forwarding a very
                            beautiful Ox to camp; which I have desired the Commissary General to deliver for your Excellencys use. I have the honor to
                            be your Excellency’s most obedient humble servant
                        
                            Oliver Phelps Superdt P’s.

                        
                    